Citation Nr: 0516314	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-07 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disorders.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, currently rated 
as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for bilateral hip disorders.  
The RO also continued ratings of 10 percent for a left knee 
disability and 0 percent for a right knee disability.  In a 
June 2002 rating decision, the RO increased the rating for 
the right knee disability from 0 percent to 10 percent.  In a 
May 2003 rating decision, the RO increased the rating for the 
left knee disability from 10 percent to 20 percent.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, however, that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal..."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
assigned ratings for his left and right knee disabilities 
continues.

In February 2005 the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  Following 
that hearing, the record was held open to allow the veteran 
to submit additional medical evidence.  Such evidence has 
been received with a waiver of RO review.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran sustained repetitive trauma to his hips while 
playing football in service.

3.  Avascular necrosis and osteoarthritis of both hips 
developed as a result of trauma from playing football during 
service.

4.  Current manifestations of degenerative joint disease of 
the left knee include limitation of extension to 20 degrees.

5.  Current manifestations of degenerative joint disease of 
the right knee include limitation of extension to 30 degrees.


CONCLUSIONS OF LAW

1.  Avascular necrosis and osteoarthritis of both hips were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a 30 percent rating for left knee 
degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2004).

3.  The criteria for a 40 rating for right knee degenerative 
joint disease have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In an August 2003 letter, the RO provided 
the veteran notices addressing these matters.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The claims file 
contains VA and private treatment records and medical 
opinions that are sufficient to support the veteran's claims.  
The veteran has had VA examinations that addressed his knees 
and hips.  He had a hearing before the undersigned Veterans 
Law Judge in February 2005.  In the August 2003 VCAA letter, 
VA asked the veteran to advise VA if there were any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  In the 
February 2005 hearing, the undersigned Veterans Law Judge 
notified the veteran that he needed to submit all evidence in 
his possession.  In a March 2000 statement of the case, in 
supplemental statements of the case issued in July 2000, June 
2001, and May 2003, and in the August 2003 VCAA letter, VA 
advised the veteran what evidence VA had requested, and what 
evidence VA had received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the August 2003 VCAA letter after the initial adverse rating 
decision of April 1999.  The Court has held that a claimant 
is entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  The Court explained in Pelegrini, however, that 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notices required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Rather, it is sufficient remedy for the Board to remand the 
case to the AOJ to provide the required notice, and for VA to 
follow proper processes in subsequent actions.  Id.  In this 
case, the RO provided the required notice in August 2003.  
The lack of full notice prior to the initial decision is 
corrected.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Service Connection for Hip Disabilities

The veteran contends that he has bilateral hip disabilities 
that developed as a result of playing football during 
service, or as a result of his service-connected left and 
right knee disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records reflect that he 
sustained injuries of the left knee in 1978 and 1981, both 
while playing football.  He had left knee surgery in 1982.  
The service medical records in the file do not contain any 
findings regarding the veteran's hips.

In 1998, the RO arranged for examinations of the veteran by 
private physicians.  Jamshid Tamiry, M.D., an internist, 
examined the veteran in July 1998.  The veteran reported a 
history of left knee injury, with surgery including 
meniscectomy in 1982, and right knee chondromalacia, with 
arthroscopic surgery in 1983.  He stated that he had 
experienced intermittent, progressive pain in the right hip 
since 1986, and pain in the left hip since 1991.  He 
indicated that he had undergone surgery on the right hip for 
pressure release in 1997.  Dr. Tamiry noted pain on motion 
and limitation of motion in both hips.  X-rays showed 
degenerative arthritis in the right hip.  Dr. Tamiry wrote, 
"It is my opinion that the aggravation of the hip condition 
is related to the bilateral knee condition."

In December 1998, Mark James Borigini, M.D., an internist and 
rheumatologist, examined the veteran.  The veteran related 
that he had been on the All-Navy football team.  He reported 
the history of knee injuries and surgeries.  He stated that 
right groin pain had begun in 1984, and had slowly worsened, 
and that left hip and groin pain had begun in 1996 or 1997.  
Dr. Borigini noted pain on motion and limitation of motion in 
the right hip.  Dr. Borigini noted that the type of right hip 
surgery that the veteran reported having had in 1997 was a 
type that was done for avascular necrosis.  Dr. Borigini 
stated his opinion that avascular necrosis was the most 
likely source of the veteran's hip pain.  Dr. Borigini 
indicated that he did not feel that the veteran's hip 
problems were due to his knee conditions.  Dr. Borigini noted 
that playing football, as the veteran had, entailed blunt 
trauma from hits, which could result in avascular necrosis in 
a young man.

In March 1999, MRI of both hips showed avascular necrosis in 
both femoral heads, degenerative changes in both hips, and a 
screw or screw track in the right femur consistent with past 
surgery.

In March 1999, Thomas R. Dorsey, M.D., an orthopedic surgeon, 
reviewed the veteran's medical records.  Dr. Dorsey expressed 
the opinion that the veteran's hip problems were not due to 
his bilateral knee disabilities.  He further expressed the 
opinion that a relationship of the hip problems to playing 
football was "a quite remote possibility, because avascular 
necrosis is generally not associated with such minor trauma 
to the hips."

In April 2000, the veteran had a hearing at the RO before a 
hearing officer.  The veteran indicated that he was seeking 
service connection for his hip condition both as directly 
incurred in service, from playing football, and as secondary 
to service-connected disability of the knees.  He stated that 
he had played football on a Navy team for two years.  He 
reported that on one occasion, in 1982, he had seen a medic 
for injury of the right hip sustained in a football game.  He 
reported that after service he had experienced intermittent 
pain and swelling in the hips from 1984 forward.

In January 2002, Bunsri T. Sophon, M.D., an orthopedic 
surgeon, examined the veteran and reviewed his medical 
records.  The veteran reported bilateral hip pain since 1989, 
diagnosis of bilateral hip avascular necrosis in 1995, and 
right hip surgery in 1997.  He indicated that at present he 
had constant bilateral hip pain, worsened by prolonged 
standing and walking.  Dr. Sophon found that the veteran's 
gait was normal.  Examination revealed painful restriction in 
motion in both hips.  Dr. Sophon opined:

The etiology of the veteran's hip 
condition is idiopathic.  I agree with 
the opinion provided by Dr. Dorsey that 
the bilateral hip condition is not 
related to the service connected 
condition of the knees.

In his February 2005 hearing before the undersigned Veterans 
Law Judge, the veteran again related having played football 
during service, and having sustained multiple hits to his 
hips.  He reported having hip pain during service, and 
intermittent hip pain since a few years after separation from 
service.  He stated that his gait had been abnormal since 
service because of his knee problems.

In February 2005, the veteran was examined by Stanley G. 
Katz, M.D., an orthopedic surgeon.  Dr. Katz found crepitus 
and pain with motion of both hips.  Dr. Katz noted that the 
veteran walked with an antalgic, stiff-legged gait.  
Bilateral hip x-rays revealed advanced osteoarthritis.  Dr. 
Katz provided the following opinion:

The cause of avascular necrosis is 
unknown, as is the cause of 
osteoarthritis.  Having said this, the 
patient's multiple football injuries to 
the knees are primary causative factors.  
As such, his knee arthritis is the basis 
of his service-related disability.

In regard to the hips, the physical 
pounding sustained by football players 
may be a causative factor in avascular 
necrosis, but even if this cannot be 
shown, it clearly worsens the symptoms 
and accelerates the arthritic change.  As 
such, his days playing football in the 
Navy have clearly accelerated and 
exacerbated his hip arthritis.  In my 
judgment, all four of these joints have 
been damaged by his military service as a 
Navy football player.

In March 2005, Lawrence R. Menendez, M.D., wrote that he had 
treated the veteran eight years earlier for avascular 
necrosis of the right femoral head.  The veteran reported 
progressive bilateral hip pain and stiffness, worse in the 
left hip.  Dr. Menendez noted an antalgic gait, and reviewed 
x-rays showing osteoarthritis in both hips.  Dr. Menendez 
commented that it was "certainly conceivable" that 
repetitive trauma to the veteran's hips when he played 
football during service had resulted in his present bilateral 
hip osteoarthritis.

A large number of doctors have provided opinions regarding 
the possible or likely etiology of the avascular necrosis and 
osteoarthritis of the veteran's hips.  Overall, the greater 
number and weight of opinions has been against a link between 
the veteran's bilateral knee disabilities and his hip 
disabilities.  There is a closer balance, however, between 
the opinions that support and oppose the idea that trauma 
from playing football during service directly caused the 
veteran's current hip disorders.  Dr. Katz mainly supported 
such a connection, Dr. Dorsey mostly opposed it, and Drs. 
Borigini and Menendez both indicated that such a connection 
was possible.  Considering all of the opinions, the Board 
concludes that the positive opinions are at least equal in 
weight to the negative opinions.  Giving the benefit of the 
doubt to the claimant, the Board grants service connection 
for bilateral hip disabilities, as incurred due to traumas 
from playing football in service.

Increased Ratings for Knee Disabilities

The veteran is seeking disability rating higher than 20 
percent for his left knee disability and 10 percent for his 
right knee disability.  Disability ratings are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2004).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  An evaluation of 
the level of disability present also includes consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The RO has evaluated the veteran's knee disabilities as 
degenerative joint disease.  Under the rating schedule, 
degenerative joint disease is rated according to limitation 
of motion of the affected joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion of the leg at the 
knee is rated as follows:

Flexion limited to 15 degrees 
........................  30 percent
Flexion limited to 30 degrees 
........................  20 percent
Flexion limited to 45 degrees 
........................  10 percent
Flexion limited to 60 degrees 
.........................  0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Extension limited to 45 degrees 
....................  50 percent
Extension limited to 30 degrees 
....................  40 percent
Extension limited to 20 degrees 
....................  30 percent
Extension limited to 15 degrees 
....................  20 percent
Extension limited to 10 degrees 
....................  10 percent
Extension limited to 5 degrees 
......................   0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Medical evidence and the veteran's statements reflect 
worsening impairment of the veteran's knees over time, 
particularly in recent years.  On examination by Dr. Sophon 
in January 2002, the veteran reported that his bilateral knee 
pain was constant, and was worsened by prolonged standing and 
walking.  He indicated that he was able to shower, drive, 
cook, and vacuum, but that he was unable to shop, take out 
trash, push a lawn mower, or climb stairs because of his knee 
and hip pain.  Dr. Sophon found that the veteran's gait was 
non-antalgic.  There was no evidence of instability of the 
knees.  There was nonpainful restriction of motion of the 
knee joints.  The left knee had flexion to 120 degrees and 
extension to 0 degrees.  The right knee had flexion to 90 
degrees and extension to 0 degrees.  At the end of motion, 
the knee joints were additionally limited due to pain, 
fatigue, and lack of endurance.

Dr. Tamiry examined the veteran in May 2004.  The veteran 
reported that his bilateral knee pain had worsened over the 
years.  He reported that he had lost about two months of work 
over the preceding year because of his knee disability.  
Dr. Tamiry noted that the veteran had a mildly antalgic gait.  
There was no evidence of instability in either knee.  Both 
knees had limited and painful motion.  Pain, fatigue, 
weakness, lack of endurance, and incoordination limited the 
ranges of motion of both knees.  The left knee had flexion to 
100 degrees and extension to 0 degrees.  The right knee had 
flexion to 90 degrees and extension to 0 degrees.

In his February 2005 Board hearing, the veteran related that 
he limped because of his knee pain.  He reported that both 
knees had pain, swelling, instability, limitation of motion, 
stiffness, heat, and redness.  He indicated that the right 
knee had more severe pain than the left, and that the left 
knee was more unstable than the right.  He indicated that his 
knee problems caused him to have trouble with climbing stairs 
or prolonged walking.  He stated that he worked in a mostly 
sedentary job.  On his current medications, he reported, his 
work lost due to knee pain had declined to fewer than ten 
days per year.

On examination by Dr. Katz in February 2005, the veteran had 
difficulty walking because of pain in his knees, despite pain 
medication.  He walked with an antalgic, stiff-legged gait.  
There was crepitus with motion.  Ligamentous laxity was 
difficult to assess because of the level of stiffness and 
discomfort.  Dr. Katz found, overall, that gross instability 
could be detected.  Dr. Katz noted flexion contractures in 
both knees, and commented that these contractures 
dramatically impaired the veteran's gait and increased his 
pain.  The veteran had flexion to 120 degrees in each knee.  
Extension was limited to 20 degrees in the left knee and 30 
degrees in the right.  X-rays of both knees revealed 
chondrocalcinosis and loss of about 70 percent of the 
articular surfaces.

The February 2005 examination showed notably greater 
impairment of both knees, particularly in the form of 
contractures with limitation of extension.  The limitation of 
extension found on that examination warrants, under 
Diagnostic Code 5261, a 30 percent rating for the left knee, 
and a 40 percent rating for the right knee.

The VA General Counsel has issued precedent opinions 
indicating that arthritis of the knee and instability of the 
knee may be evaluated with separate ratings under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-
97 (1997).  Instability has not been found, however, on most 
recent examinations, and Dr. Katz indicated that the 
instability noted on examination in 2005 was difficult to 
assess.  Therefore, separate ratings for arthritis and 
instability are not warranted.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required frequent hospitalizations 
for his knee disabilities.  He has reported loss of work 
because of knee pain, but the frequency of missed days 
reported most recently does not rise to the level of marked 
interference with employment.  The Board finds that there are 
no exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to service connection for bilateral hip 
disabilities is granted.

Entitlement to an evaluation of 30 percent for degenerative 
joint disease of the left knee is granted, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.

Entitlement to an evaluation of 40 percent for degenerative 
joint disease of the right knee is granted, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


